                                                                         1

                                                                         2

                                                                         3

                                                                         4

                                                                         5

                                                                         6

                                                                         7

                                                                         8                                    UNITED STATES DISTRICT COURT
                                                                         9              NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
                                                                        10

                                                                        11 BERKELEY UNIFIED SCHOOL DISTRICT,                      CASE NO. 3:18-cv-06968-MMC
Fagen Friedman & Fulfrost, LLP

                                 Main 510-550-8200 • Fax 510-550-8211




                                                                        12                       Plaintiff,                       [PROPOSED] ORDER
                                    70 Washington Street, Suite 205
                                       Oakland, California 94607




                                                                        13             vs.
                                                                                                                                  Judge:         Hon. Maxine M. Chesney
                                                                        14 A.B.T.,

                                                                        15                       Defendant.
                                                                        16

                                                                        17

                                                                        18            Pursuant to the stipulation of the Parties and good cause appearing, it is HEREBY
                                                                        19 ORDERED that:

                                                                        20            This matter is DISMISSED WITH PREJUDICE pursuant to Rule 41 of the Federal Rules
                                                                        21 of Civil Procedure.

                                                                        22 IT IS SO ORDERED.

                                                                        23
                                                                             DATED: April ___,
                                                                                          14 2020
                                                                        24

                                                                        25

                                                                        26                                                 Hon.  Maxine
                                                                                                                                 M
                                                                                                                                 Ma xine M.
                                                                                                                             n Maurine   M. Chesney
                                                                                                                                             Chesneyy
                                                                                                                           United
                                                                                                                           U i d States
                                                                                                                                  S     District
                                                                                                                                        Di i Court
                                                                                                                                                 C   Judge
                                                                                                                                                     J d
                                                                        27
                                                                             233-329/4678957.1
                                                                        28

                                                                                                                              3                       Case No. 3:18-cv-06968-MMC
                                                                                                               STIPULATION AND PROPOSED ORDER
